     Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 1 of 17 Page ID #:146




1     Michael A. Long, Esq. (SBN: 266555)
2     Law Office of Michael A. Long
      1920 Hillhurst Avenue, #1139
3     Los Angeles, CA 90027
4     T: (310) 625-3395 F: (213) 915-3133
      E: mlong@aexius.com
5     Attorney for Defendant,
6     PINKBLUSH.COM
7
                             UNITED STATES DISTRICT COURT
8
9
                           CENTRAL DISTRICT OF CALIFORNIA

10
11     SCOTT AND ADDISON, LLC, a               CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
       California limited liability company,
12                         Plaintiff,          REPLY OF DEFENDANT
13                                             PINKBLUSH.COM IN SUPPORT OF
                   vs.                         MOTION TO DISMISS COMPLAINT
14
                                               FOR FAILURE TO STATE A CLAIM
15     PINKBLUSH.COM, an unknown               UNDER FRCP 12(B)(6); REPLY
       entity,                                 DECLARATION OF MICHAEL A.
16
                   Defendants.                 LONG
17
18                                             Date: April 9, 2021
                                               Time: 8:30 am
19                                             Judge: Hon. Stanley Blumenfeld Jr.
20                                             Courtroom: 6C
21                                             Action filed: June 3, 2020
22
23
24
25
26
27
28

                                                                       REPLY ISO MOTION TO DISMISS
                                                                    CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 2 of 17 Page ID #:147




1                                                       TABLE OF CONTENTS
2     I.        INTRODUCTION ....................................................................................................3
3
      II.       LEGAL STANDARD – TRADEMARK INFRINGEMENT CLAIMS,
4
                WHETHER STATE OR FEDERAL, COMMON LAW OR STATUTORY --
5
                ARE TREATED TOGETHER .................................................................................4
6
      III.      LEGAL STANDARD - UNRELATED GOODS INSUFFICIENTLY ALLEGED
7
                REQUIRE DISMISSAL ...........................................................................................4
8
      IV.       PLAINTIFF STILL LACKS STANDING TO CHALLENGE AND AN
9
10              AMENDMENT FAILS TO ADDRESS ALL INSUFFICIENTLY ALLEGED
11              ELEMENTS .............................................................................................................5
12              A. Insufficient Facts Exist To Allege Likelihood Of Confusion, Warranting
           Dismissal Of The Complaint In Its Entirety ................................................................. 5
13
                 B. Plaintiff Requested Injunctive Relief Yet It Concedes The Preliminary
14
           Injunction Standard Does Not Apply ........................................................................... 6
15
                  C.      The Court Expressly Permitted Re-Filing Without Prejudice And Thus The
16
           Motion Is Not Untimely………………………………………………………………..6
17
                  D. Assignments Are Extrinsic To The Complaint And Fail To Address
18
           Insufficiently Pled Likelihood of Confusion Element Fatal To Plaintiff’s Lanham Act
19
20         Claims…………………………………………………………………………………..6
21                E. There Is No Amended Complaint Proposed By S&A Because It Will Fail To
22         Address The Deficiencies Of The Complaint, And The Same Issues Concerning
23         Insufficiency Of Allegations To Show Likelihood Of Confusion As To The Source Of
24         The Goods ……………………………………………………………………………..7
25                F. The Extrinsic “Assignment” Is Void as More Than Three Months After
26         Alleged Transfer An Uncertified Record, A Strawman Transaction Wherein The
27
           Parties Have Exactly The Same Address For Service “75 Doppler, Suite 200, Irvine,
28
           CA 92618”……………………………………………………………………………..8


                                                                 -1-                                REPLY ISO MOTION TO DISMISS
                                                                                                 CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 3 of 17 Page ID #:148




1            G. Plaintiff Has No Response To Kythera Bioharmaceuticals And Therefore
2       Concedes That Its Claims Are Treated Together ……………………………………...9
3
      V.    CONCLUSION.........................................................................................................9
4
5
                                           TABLE OF AUTHORITIES
6
7
      Kythera Biopharmaceuticals, Inc. v. Lithera, Inc., 998 F. Supp. 2d 890, 897-98 (C.D.
8
      Cal. 2014)………………………………………………………………….……………..3
9
10    U.S. v. Able Time, Inc., 545 F.3d 824, 835 (9th Cir. 2008)………………………………4
11    Cleary v. News Corp., 30 F.3d 1255, 1262–63 (9th Cir.1994)……………………….…..4
12    Hokto Kinoko Co. v. Concord Farms, Inc., 810 F.Supp.2d 1013, 1031 (C.D.Cal.2011) ..4
13    Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)………………….4
14    Nw. Univ. v. King Cnty., No. 2:20-cv-01043-JLR-JRC, at *7 (W.D. Wash. Jan. 14,
15    2021)……………………………………………………………………………………..5
16    AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348 (9th Cir. 1979). ………………………5
17
      Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995)……………………………….5
18
      Medical Institute, Inc. v. Kremer, 403 F.3d 672, 676-77 (9th Cir. 2005)………………..8
19
      Holz Ltd. v. Kasha, No. C05-0244 BZ, at *3 n.2 (N.D. Cal. Dec. 2, 2005)……………..9
20
21
22
23
24
25
26
27
28



                                                            -2-                               REPLY ISO MOTION TO DISMISS
                                                                                           CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 4 of 17 Page ID #:149




1                REPLY MEMORANDUM OF POINTS AND AUTHORITIES
2
3
      I.    INTRODUCTION
4
            The allegations in the Scott and Addison, LLC (“S&A”)’s complaint are
5
      insufficient. Missing are any facts to allege a likelihood of confusion as to the goods for
6
      which there are claimed registrations for maternity wear and clothing. There are
7
      insufficient allegations because there is no likelihood of confusion to a relevant
8
      consumer in the market. Not a single instance of consumer confusion is alleged. The
9
10    only factual evidence alleged by Plaintiff is a social media post by a non-consumer. The
11    complaint lacks sufficient allegations and must be DISMISSED.
12          As for Plaintiff’s request to amend the complaint, that request should also be
13    DENIED because Plaintiff’s proposed amendment as to standing, namely, that the
14    registration was allegedly assigned (which is highly suspect as fabricated) cannot
15    address the lack of harm to Plaintiff that requires dismissal of the case.
16          Nothing is offered by Plaintiff warranting the court to grant any leave to amend its
17
      insufficiently pled essential elements. Specifically, the Complaint fails to allege facts
18
      showing that a likelihood of confusion as to the source of the goods. Plaintiff’s
19
      conclusory allegations are so boilerplate that it cannot possibly sustain its claims for
20
      trademark infringement under the Lanham Act. Nothing in Plaintiff’s opposition
21
      addresses the Court’s authority to treat these claims together as they are “substantially
22
      congruent” under Kythera Biopharmaceuticals, Inc. v. Lithera, Inc., 998 F. Supp. 2d
23
24    890, 897-98 (C.D. Cal. 2014)

25          S&A also fails to allege it is in fact the senior user and has no facts to show senior
26    use relative to the first date of use of Defendant Pinkblush.com for any goods sold by
27    Pinkblush.com.
28



                                                 -3-                      REPLY ISO MOTION TO DISMISS
                                                                       CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 5 of 17 Page ID #:150




1            S&A’s lawsuit is misplaced. S&A confuses website usage with trademark
2     infringement. A trademark is only a limited right “in connection with which the mark is
3
      employed,” not a “right in gross or at large.” U.S. v. Able Time, Inc., 545 F.3d 824, 835
4
      (9th Cir. 2008) There is no infringement, and the complaint should be dismissed as
5
      Plaintiff’s claims lack merit.
6
7
      II.    LEGAL STANDARD – TRADEMARK INFRINGEMENT CLAIMS,
8
             WHETHER STATE OR FEDERAL, COMMON LAW OR STATUTORY --
9            ARE TREATED TOGETHER
10           The Ninth Circuit “has consistently held that state common law claims of unfair
11    competition ... are ‘substantially congruent’ to claims made under the Lanham Act.”
12    Cleary v. News Corp., 30 F.3d 1255, 1262–63 (9th Cir.1994) “[T]he courts have
13
      uniformly held that common law and statutory trademark infringement are merely
14
      specific aspects of unfair competition.” Hokto Kinoko Co. v. Concord Farms, Inc., 810
15
      F.Supp.2d 1013, 1031 (C.D.Cal.2011) Plaintiff’s complaint, and each of its claims, are
16
      within the scope of Kythera Biopharmaceuticals, Inc. v. Lithera, Inc., 998 F. Supp. 2d
17
      890, 897-98 (C.D. Cal. 2014), including state claims for unfair competition and common
18
19    law trademark infringement which are deemed substantially congruent. “This Court

20    analyzes these claims together for the purposes of this Motion. ‘[T]he courts have
21    uniformly held that common law and statutory trademark infringement are merely
22    specific aspects of unfair competition…’ ”
23
24    III.   LEGAL STANDARD - INSUFFICIENTLY PLED LEGAL THEORIES
25           ARE PROPERLY DISMISSED
26           A court may dismiss a complaint as a matter of law if it lacks a cognizable legal
27    theory or states insufficient facts under a cognizable legal theory. Balistreri v. Pacifica
28    Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). Only “well-pleaded factual allegations”


                                                 -4-                       REPLY ISO MOTION TO DISMISS
                                                                        CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 6 of 17 Page ID #:151




1     will permit a court to assume the veracity of factual allegations. Nw. Univ. v. King Cnty.,
2     No. 2:20-cv-01043-JLR-JRC, at *7 (W.D. Wash. Jan. 14, 2021)
3
              “When the goods produced by the alleged infringer compete for sales with those
4
      of the trademark owner, infringement usually will be found if the marks are sufficiently
5
      similar that confusion can be expected. When the goods are related, but not competitive,
6
      several other factors are added to the calculus. If the goods are unrelated, there can be no
7
      infringement because confusion is unlikely.” AMF Inc. v. Sleekcraft Boats, 599 F.2d
8
      341, 348 (9th Cir. 1979).
9
10
11    IV.     PLAINTIFF STILL LACKS STANDING TO CHALLENGE AND AN
              AMENDMENT FAILS TO ADDRESS ALL INSUFFICIENTLY ALLEGED
12            ELEMENTS
13
              A.    Insufficient Facts Exist To Allege Likelihood Of Confusion,
14                  Warranting Dismissal Of The Complaint In Its Entirety
15            S&A does not even bother to attempt to show what facts are sufficient to show a
16    likelihood of confusion, which concedes their position entirely. S&A is not entitled to
17
      leave to amend because it is clear that amendments cannot cure the complaint’s
18
      deficiencies. Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995).”
19
              Here, S&A’s opposition utterly fails to address insufficiency to show any
20
      likelihood of confusion as to the source of the goods; and their complaint cannot be
21
      amended to address this because insufficient facts exist to show any likelihood of
22
      confusion; therefore, amendments cannot cure the complaint’s deficiencies. Therefore,
23
24    the motion to dismiss should be GRANTED without leave to amend. Lucas v. Dep’t of

25    Corr.
26    ///
27    ///
28    ///


                                                -5-                       REPLY ISO MOTION TO DISMISS
                                                                       CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 7 of 17 Page ID #:152




1           B.     Plaintiff Requested Injunctive Relief Yet It Concedes The Preliminary
2                  Injunction Standard Does Not Apply
3           Plaintiff’s reference to the preliminary injunction standard is a red herring. It is
4     telling that the Plaintiff is not seeking any preliminary injunction or TRO (DN 1,
5     (“Complaint”) ¶ 23) Perhaps Plaintiff believes it is entitled to declaratory relief, but is
6     not seeking injunctive relief until after a judgment is rendered. Id. at 9. The Complaint
7     fails to allege facts constituting what irreparable harm exists under the normal injunctive
8
      relief standard. Plaintiff sought neither a TRO nor a preliminary injunction because its
9
      claim is baseless and unsupported by facts warranting such relief.
10
11
            C.     The Court Expressly Permitted Re-Filing Without Prejudice And
12                 Thus The Motion Is Not Untimely
13
            On February 4, 2021, the Court recognized the original motion to dismiss filed by
14
      Defendant Pinkblush.com striking the motion without prejudice and allowing re-filing.
15
      (DN 18; Reply Decl. of Long, ¶ 3, Exhibit A.) The required proposed order was also
16
      filed and acknowledged by the Court. (Id. ¶ 4, Exhibit B.)
17
18
19          D.     Assignments Are Extrinsic To The Complaint And Fail To Address
                   Insufficiently Pled Likelihood of Confusion Element Fatal To
20                 Plaintiff’s Lanham Act Claims
21          S&A cites to information outside the record in an attempt to claim that there is
22
      basis to claim ownership in order to obtain standing to enforce trademark registrations
23
      that are listed in the name of “Brad and Zoe, Inc.” not S&A. The alleged assignments are
24
      not in the complaint and no proposed amendment was made or filed by S&A.
25
            The extrinsic documents in S&A’s opposing request for judicial notice are
26
      purported unofficial assignments of trademark registrations are clearly outside the four
27
28
      corners of the complaint, which they should have done from the start and they ask to
      amend which should be denied because they didn’t do this in the first place. The

                                                 -6-                       REPLY ISO MOTION TO DISMISS
                                                                        CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 8 of 17 Page ID #:153




1     complaint is clearly insufficient to show standing as to the asserted trademarks, which
2     are asserted on the basis of the registrations.
3
4
            E.     There Is No Amended Complaint Proposed By S&A Because It Will
5                  Fail To Address The Deficiencies Of The Complaint, And The Same
6                  Issues Concerning Insufficiency Of Allegations To Show Likelihood Of
                   Confusion As To The Source Of The Goods
7
            The absence of any amended complaint by S&A indicates that S&A’s counsel is
8
      well aware that an amended complaint will not moot the instant motion. That is why
9
10    S&A has not bothered to file an amended complaint, which would have otherwise
11    attempted to moot the instant motion. This is because S&A knows that its facts
12    concerning likelihood of confusion are still going to be insufficient and fail to show facts
13    sufficient to provide notice of what alleged confusion as to the source of any maternity
14    wear goods or other clothing goods exists. There is no allegation of any such confusion.
15    There is no allegation that could have stated that the goods sold by Defendant
16    Pinkblush.com are clearly related because they cover the same relevant market of
17
      consumers--because that is not true. No allegations exist concerning the consumers for
18
      maternity wear which are not the same consumers for home decor.
19
            S&A simply failed to allege any facts sufficient to establish that any likelihood of
20
      confusion exists as to the source of the goods for a reasonable consumer in the relevant
21
      market. No such allegations exist because there was no such confusion. There is no
22
      allegation of any consumer confusion.
23
24          There is no allegation explaining how any of Defendant Pinkblush.com’s use is

25    somehow infringing. The complaint is without merit and should be dismissed.
26          Plaintiff’s complaint is premised on website and a third-party social post, neither
27    of which constitute confusion concerning the sale of any prohibited goods. There is no
28    allegation sufficient to show a likelihood of confusion as to sale of any prohibited goods.


                                                 -7-                      REPLY ISO MOTION TO DISMISS
                                                                       CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 9 of 17 Page ID #:154




1     “A trade-mark only gives the right to prohibit the use of it so far as to protect the
2     owner’s good will against the sale of another’s product as his. (citations)” Bosley
3
      Medical Institute, Inc. v. Kremer, 403 F.3d 672, 676-77 (9th Cir. 2005)
4
            Trademarks are applied to goods, and do not function in the abstract. A trademark
5
      is not a “right in gross.” See 4 MCCARTHY § 24:11. This principle holds that a registered
6
      trademark can be used by someone other than its owner so long as the use does not
7
      confuse the public, because trademarks are tied to their use on products and do not
8
      exist in the abstract. U.S. v. Able Time, Inc., 545 F.3d 824, 835 (9th Cir. 2008)
9
10    Accordingly, the complaint is still insufficiently pled to establish a likelihood of
11    confusion as to the source of the goods as to a reasonable consumer. Nothing in the
12    complaint alleges that any goodwill for clothing is damaged in any way whatsoever. The
13    lawsuit is a sham litigation being used to shake down legitimate use by defendant of its
14    website.
15
16          F.     The Extrinsic “Assignment” Is Void as More Than Three Months After
17                 Alleged Transfer An Uncertified Record, A Strawman Transaction
                   Wherein The Parties Have Exactly The Same Address For Service “75
18
                   Doppler, Suite 200, Irvine, CA 92618”
19
            The assignment is uncertified and are not proper subjects for judicial notice. The
20
      Court should deny judicial notice of the assignment as it does not automatically confer
21
      standing on the Plaintiff. First, the presumption of ownership of registration is not
22
      remedied by the untimely and self-serving unofficial assignment. The addresses are the
23
24    same because the entities are not independent of one another.1 Plaintiff’s attempt to

25
26
27          1
             The purported assignment dated January 1, 2019 was not recorded until May 16,
28    2019 – more than five (5) months after the date of assignment, consistent with
      backdating and a fraudulent transaction or otherwise void as untimely recorded.

                                                 -8-                       REPLY ISO MOTION TO DISMISS
                                                                        CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
 Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 10 of 17 Page ID #:155




1    manufacture standing is a sham. The assignment is a Strawman transaction and void as
2    against public policy.2 See, Holz Ltd. v. Kasha.
3
4
           G.      Plaintiff Has No Response To Kythera Bioharmaceuticals And
5                  Therefore Concedes That Its Claims Are Treated Together
6          S&A has no response to Kythera cited in the moving papers; and thus S&A’s
7    trademark claims are properly decided together, including common law and statutory
8
     and common law claims as analogous with its Lanham Act claims. Plaintiff’s six claims
9
     are properly treated together: (1) statutory trademark infringement; (2) statutory false
10
     designation of origin under the Lanham Act (Second Claim); (3) statutory unfair
11
     competition; (4) state statutory unfair competition; (5) state common law trademark
12
     infringement; and (6) state common law for unfair competition. Kythera permits the
13
14
     Court to treat these together for purposes of this motion, including all state and common

15   law claims. The keys to dismissal are the lack of facts concerning the registrations to
16   assert standing, and the insufficient facts to allege a likelihood of confusion to a
17   reasonable consumer in identifying the source as applied to the goods alleged to be
18   infringing.
19
20   V.    CONCLUSION
21         Based on the foregoing, the opposition fails to overcome the fatal deficiencies of
22
     the complaint. As an amendment would be futile to remedy insufficient facts to allege
23
24
25
26         2
             “An assignment . . . shall be void as against any subsequent purchaser . . . for a
27   valuable consideration, without notice, unless it is recorded in the Patent and Trademark
     Office within three months from its date or prior to the date of such subsequent purchase
28   or mortgage.” Holz Ltd. v. Kasha, No. C05-0244 BZ, at *3 n.2 (N.D. Cal. Dec. 2, 2005);
     see also, In re Cybernetic Services, Inc., 239 B.R. 917 (B.A.P. 9th Cir. 1999)

                                                -9-                       REPLY ISO MOTION TO DISMISS
                                                                       CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
 Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 11 of 17 Page ID #:156




1    likely confusion as to the source for the goods, the motion should be GRANTED and the
2    complaint DISMISSED with prejudice without leave to amend.
3
4
                                                  Respectfully submitted,
5
           DATED: March 25, 2021                  LAW OFFICE OF MICHAEL A. LONG
6
7
                                                  /s/ Michael A. Long
8
                                                  Michael A. Long, Esq.
9                                                 Attorneys for Defendant,
10                                                PINKBLUSH.COM
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           -10-                       REPLY ISO MOTION TO DISMISS
                                                                   CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
 Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 12 of 17 Page ID #:157




1                     REPLY DECLARATION OF MICHAEL A. LONG
2          I, Michael A. Long, declare:
3
           1.     I am counsel of record for Defendant, Pinkblush.com in the above
4
     captioned matter. The facts stated herein are within my personal knowledge.
5
           2.     I make this declaration in support of Defendant Pinkblush.com’s reply re:
6
     motion to dismiss for failure to state a claim under FRCP Rule 12(b)(6).
7
           3.     On February 4, 2021, the Court recognized the original motion to dismiss
8
     filed by Defendant Pinkblush.com striking the motion without prejudice and expressly
9
10   allowing re-filing. Attached hereto as Exhibit A is a true and correct copy of the court’s
11   order corresponding to Docket Number 18.
12         4.     I filed the required proposed order and the proposed order was
13   acknowledged by the Court on March 1, 2021. S&A incorrectly claims in its opposition
14   that a proposed order was not filed. Attached hereto as Exhibit B is a true and correct
15   copy of the court’s March 1, 2021 email acknowledgment of the filed proposed order I
16   received from the Court.
17
           I declare the foregoing to be true and correct subject to penalty of perjury under
18
     the laws of the United States.
19
           Dated: March 25, 2021            /s/ Michael A. Long
20                                          Michael A. Long, Declarant
21
22
23
24
25
26
27
28



                                              -11-                      REPLY ISO MOTION TO DISMISS
                                                                     CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 13 of 17 Page ID #:158




               EXHIBIT A
     Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 14 of 17 Page ID #:159


Michael Long

From:                              cacd_ecfmail@cacd.uscourts.gov
Sent:                              Thursday, February 4, 2021 8:34 AM
To:                                ecfnef@cacd.uscourts.gov
Subject:                           Activity in Case 8:20-cv-01160-SB-DFM Scott and Addison, LLC v. Pinkblush.com Order
                                   on Motion to Dismiss


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                             UNITED STATES DISTRICT COURT

                                           CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing

The following transaction was entered on 2/4/2021 at 8:34 AM PST and filed on 2/3/2021
Case Name:          Scott and Addison, LLC v. Pinkblush.com
Case Number:        8:20-cv-01160-SB-DFM
Filer:
Document Number: 18

Docket Text:
MINUTES (IN CHAMBERS) by Judge Stanley Blumenfeld, Jr.: The Court strikes the MOTION to
Dismiss Complaint UNDER FRCP 12(B)(6) filed by Defendant Pinkblush.com [16], without
prejudice to refiling upon correction of the deficiencies, [17]. Court Reporter: N/A. (gk)


8:20-cv-01160-SB-DFM Notice has been electronically mailed to:

Ben T Lila ggray@mandourlaw.com, docketing@mandourlaw.com, jmandour@mandourlaw.com,
blila@mandourlaw.com

Michael A Long    mlong@aexius.com

Joseph A Mandour ggray@mandourlaw.com, docketing@mandourlaw.com, jmandour@mandourlaw.com,
blila@mandourlaw.com

8:20-cv-01160-SB-DFM Notice has been delivered by First Class U. S. Mail or by other means BY THE FILER to :




                                                             1
Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 15 of 17 Page ID #:160




                EXHIBIT B
    Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 16 of 17 Page ID #:161


Michael Long

From:                    ProposedOrder_DoNotReply@cacd.uscourts.gov
Sent:                    Monday, March 1, 2021 3:29 PM
To:                      mlong@aexius.com
Subject:                 Proposed Orders (Confirmation): 8:20-cv-1160-SB-DFMx
Attachments:             210301 Motion to Dismiss w Decl of Long.pdf; 210301 Proposed Order on Mot to
                         Dismiss.docx



Thank you for submitting Proposed Order documents for Case:
8:20-cv-1160-SB-DFMx




Files you attached:
    210301 Motion to Dismiss w Decl of Long.pdf
    210301 Proposed Order on Mot to Dismiss.docx




United States District Court, Central District of California.




                                                 1
 Case 8:20-cv-01160-SB-DFM Document 23 Filed 03/25/21 Page 17 of 17 Page ID #:162




1                                     Certificate of Service
2          I certify that on the date undersigned, I filed the foregoing document with the
3
     Court’s CM/ECF system, which will provide notice of the same to the following:
4
           Joseph A. Mandour, III (SBN 188896)
5          Ben T. Lilia (SBN 246808)
6          MANDOUR & ASSOCIATES, APC
           8605 Santa Monica Blvd., Suite 1500
7          Los Angeles, CA 90069
8          Tel.: (858) 487-9300
           E-mail: jmandour@mandourlaw.com, blila@mandourlaw.com
9
           Attorneys for Plaintiff, Scott and Addison, LLC
10
11         Executed on March 25, 2021, at Los Angeles, California.
12                                                  /s/ Luke Ehrlichman
13                                                  Luke Ehrlichman
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -12-                      REPLY ISO MOTION TO DISMISS
                                                                    CIVIL CASE NO. 8:20-cv-1160-SB-DFMx
